Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 06/29/2021. Currently, claims 1-26 are pending in the application. Claims 3, 10-13 and 16-20 are withdrawn from Consideration. Claims 21-26 have been added new.


Election/Restrictions

Applicant's response with traverse for the withdrawal of claims 7-8, in the reply filed on 06/29/2021, is acknowledged and found persuasive. Hence, claims 7-8 are examined in this office action.

Drawings

The drawings filed on 11/25/2019 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) cancelled from the claim(s):
The limitation “gate metallization contacting the gate electrode, wherein the gate electrode of the transistor cell is contacted by the gate metallization at no more than two locations” in claim 1 is not shown in any Figure of the present invention.
The limitation “a gate metallization structure solely at end regions of the titanium carbide gate electrodes, and wherein the end regions of the titanium carbide gate electrodes extend from respective lateral ends of the titanium carbide gate electrodes over at most 10% of a length of the respective titanium carbide gate electrode” in claims 8, 23 and 26 is not shown in any Figure of the present invention.

No mew matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 21 and 24 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

Regarding Claims 21 and 24, where they recite the limitation “wherein for each transistor cell the locations at which the gate electrode contacts the gate electrode are not more than 10% of a length of the gate electrode " is not clear how the gate electrode contacts the gate electrode. Further, these limitation is not shown in any Figure of the present invention, hence these limitations render these claims indefinite. 
For the purpose of applying art it will be considered as “wherein for each transistor cell the locations at which the gate metallization contacts the gate electrode are not more than 10% of a length of the gate electrode ".



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9, 14-15, 22 and 25 are rejected under 35 U.S.C. 103 as being obvious over Siemieniec et al (US 20140145206 A1) in view of TEGA et al (US 20120217513 A1) and Aichinger et al (US 20160181408 A1).

Regarding claim 1, Figure 1 of Siemieniec discloses a silicon carbide device ([0030]), comprising: 
a silicon carbide substrate (100) comprising a body region (13, [0027]) and a source region (12, [0028]) of a transistor cell;
a gate electrode (21) of the transistor cell; and
a gate metallization (42, [0035]) contacting the gate electrode.

Siemieniec does not explicitly teach that the gate electrode is a titanium carbide gate electrode.
 

However, TEGA which is a pertinent art which teaches that the gate electrode of a silicon carbide device can be aluminum, tungsten, ruthenium, iridium, platinum, nickel, cobalt, molybdenum, palladium, titanium nitride, tantalum nitride, titanium carbide, and tantalum carbide ([0077]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use titanium carbide as the gate material instead of polysilicon or silicide ([0048] of Siemieniec) according to the teaching of TEGA ([0077]) , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Siemieniec in view of TEGA does not explicitly teach wherein the gate electrode (21) of the transistor cell is contacted by the gate metallization (42) at no more than two locations.

However, Aichinger is a pertinent art which teaches a silicon carbide device, wherein Figures 2-8 teach that a gate electrode (155) of the transistor cell is contacted by a gate metallization (330+335) at one location only in a method of forming device with improved reliability ([0001]-[0002]).


Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a gate electrode (21) of the transistor cell that is contacted by the gate metallization (42) at no more than two locations in the device of Siemieniec in order to improve reliability of the device. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range (in this case, number of contact locations between the gate electrode and the gate metallization) involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, Figure 1 of Siemieniec in view of TEGA and Aichinger teaches that the silicon carbide device of claim 1, wherein the titanium carbide gate electrode (21, Figure 1 of Siemieniec) is located in a gate trench (in body 100), and wherein the gate trench extends from a surface of the silicon carbide substrate (100) into the silicon carbide substrate. 

Regarding claim 4, Figure 1 of Siemieniec in view of TEGA and Aichinger does not explicitly teach that the silicon carbide device of claim 2, wherein a width of the gate trench (for 21 in 100) measured at the surface of the silicon carbide substrate is at most 1.5 .mu.m. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding claim 5, Figure 1 of Siemieniec in view of TEGA and Aichinger teaches that the silicon carbide device of claim 1, wherein the transistor cell is a vertical transistor cell ([0001], Siemieniec) configured to conduct current between a front side (S side at the top side in the Figure) of the silicon carbide substrate and a backside (D side at the bottom) of the silicon carbide substrate. 

Regarding claim 6, Figure 1 of Siemieniec in view of TEGA and Aichinger teaches that the silicon carbide device of claim 1, wherein a gate insulation layer (22, [0017], Siemieniec) is located between the titanium carbide gate electrode (21) and the silicon carbide substrate (100), wherein the titanium carbide gate electrode comprises at least a layer of titanium carbide adjacent to the gate insulation layer.

Figure 1 of Siemieniec in view of TEGA and Aichinger does not explicitly teach wherein the layer of titanium carbide has a thickness of at least 50 nm. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, Figure 1 of Siemieniec in view of TEGA and Aichinger teach that the silicon carbide device of claim 1, further comprising a plurality of stripe-shaped gate trenches, wherein a titanium carbide gate electrode is located in each stripe- shaped gate trench of the plurality of stripe-shaped gate trenches (trenches for gate 21 in the device of Siemieniec can be striped-shaped according to the teaching of Aichinger (Abstract) to improve reliability in a power transistors).

Regarding claim 9, Figure 1 of Siemieniec in view of TEGA teaches that the silicon carbide device of claim 1, wherein the transistor cell has a breakdown voltage of more than 300V ([0079] of Siemieniec).

Regarding claim 14, Figure 4 of Siemieniec discloses a method for forming a silicon carbide device ([0030]), the method comprising: 
forming a body region (13) of a transistor cell in a silicon carbide substrate (100); 
forming a source region (12) of the transistor cell in the silicon carbide substrate;
forming a gate electrode (21, [0027]) of the transistor cell;
forming a gate metallization (42, [0035]) contacting the gate electrode (21).

Siemieniec does not explicitly teach that the gate electrode is a titanium carbide gate electrode.
 
However, TEGA which is a pertinent art which teaches that the gate electrode of a silicon carbide device can be aluminum, tungsten, ruthenium, iridium, platinum, nickel, cobalt, 


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use titanium carbide as the gate material instead of polysilicon or silicide ([0048] of Siemieniec) according to the teaching of TEGA ([0077]), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Figure 4 of Siemieniec in view of TEGA do not teach that the gate electrode of the transistor cell is contacted by the gate metallization at no more than two locations.

However, Aichinger is a pertinent art which teaches a silicon carbide device, wherein Figures 2-8 teach that a gate electrode (155) of the transistor cell is contacted by a gate metallization (330+335) at one location only in a method of forming device with improved reliability ([0001]-[0002]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a gate electrode (21) of the transistor cell that is contacted by the gate metallization (42) at no more than two locations in the device of Siemieniec in order to improve reliability of the device. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range (in this case, number of contact locations between the gate electrode and the gate metallization) involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 15, Figure 4 of Siemieniec in view of TEGA and Aichinger teach that the method of claim 14, further comprising forming a gate trench (110 in Figure 4 of Siemieniec, [0017]) extending from a surface of the silicon carbide substrate (100) into the silicon carbide substrate, wherein the titanium carbide gate electrode (21) is formed in the gate trench. 

Regarding claim 22, Figure 1 of Siemieniec in view of TEGA and Aichinger teach that the silicon carbide device of claim 1, wherein the silicon carbide device comprises a plurality of the transistor cells ([0002] of Siemieniec), wherein each of the transistor cells comprises one of the body regions (13, [0021] of Siemieniec), one of the source regions (12), and one of the gate electrodes (21), and wherein for each of the transistor cells in the plurality the gate electrode (21) is contacted by the gate metallization (42) at no more than two locations (Figures 2 of Aichinger).  

Regarding claim 25, Figure 4 of Siemieniec in view of TEGA and Aichinger teach that the silicon carbide device of claim 14, wherein the silicon carbide device comprises a plurality of the transistor cells ([0002] of Siemieniec ), wherein each of the transistor cells comprises one of the body regions (13, [0021] of Siemieniec), one of the source regions (12), and one of the gate 


Allowable Subject Matter

Claims 8, 21, 23, 24 are 26 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further by overcoming the drawing objections and rejections under 112 as applied above.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 2, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a silicon carbide device as follows:
“The silicon carbide device of claim 7, wherein the titanium carbide gate electrodes are connected to a gate metallization structure solely at end regions of the titanium carbide gate electrodes, and wherein the end regions of the titanium carbide gate electrodes extend from respective lateral ends of the titanium carbide gate electrodes over at most 10% of a length of the respective titanium carbide gate electrode” in claim 8. Or
“The silicon carbide device of claim 1, wherein for each transistor cell the locations at which the gate metallization contacts the gate electrode are not more than 10% of a length of the gate electrode” in claim 21. Or


“The silicon carbide device of claim 1, wherein for each transistor cell the titanium carbide gate electrodes are connected to a gate metallization structure solely at end regions of the titanium carbide gate electrodes, and wherein the end regions of the titanium carbide gate electrodes extend from respective lateral ends of the titanium carbide gate electrodes over at most 10% of a length of the respective titanium carbide gate electrode” in claim 23.  Or
“The silicon carbide device of claim 14, wherein for each transistor cell the locations at which the gate metallization contacts the gate electrode are not more than 10% of a length of the gate electrode” in claim 24. Or
“The method of claim 14, wherein for each transistor cell the titanium carbide gate electrodes are connected to a gate metallization structure solely at end regions of the titanium carbide gate electrodes, and wherein the end regions of the titanium carbide gate electrodes extend from respective lateral ends of the titanium carbide gate electrodes over at most 10% of a length of the respective titanium carbide gate electrode” in claim 26.


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims, filed on 06/29/2021, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
09/15/2021